Citation Nr: 0515670	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-02 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from March 1960 to April 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for a bilateral foot disorder.  The 
veteran filed a timely appeal to this adverse determination.

When this matter was previously before the Board in September 
2004 it was remanded to the RO for further development, to 
including providing the veteran with a new VA examination and 
obtaining a medical opinion, which has been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain any competent 
medical evidence linking a current foot disorder to the 
veteran's period of military service.


CONCLUSION OF LAW

A bilateral foot disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in July 2003.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in August 2003, in the statement of the case 
(SOC) issued in December 2003, in the supplemental statement 
of the case (SSOC) issued in February 2005, in the Board 
remand dated in September 2004, and in correspondence to the 
veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2003, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his attorney 
further plainly show through their statements and submissions 
of evidence that the veteran understands the nature of the 
evidence needed to substantiate his claim.  As the RO has 
completely developed the record, the requirement that the RO 
explain the respective responsibility of VA and the veteran 
to provide evidence has been met.  The Board concludes that 
VA does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records, VA examination reports, including 
a medical opinions regarding the claimed connection between 
the veteran's current foot disorder and his military service, 
and several personal statements made by the veteran in 
support of his claim.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for a bilateral foot disorder includes his service 
medical records.  A review of these records reveals that they 
are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, a foot disorder.  The only 
exception is the veteran's March 1962 service separation 
examination, which noted the presence of pes planus/flatfoot, 
second degree.

The first post-service evidence pertaining to a foot disorder 
consists of an outpatient treatment note from Dr. P.M., a 
podiatrist in private practice, dated in April 2003, some 41 
years after service discharge.  At that time, the veteran 
presented with pain and discomfort in both feet, which the 
veteran stated "has been hurting him for quite some time."  
X-rays showed some arthritic changes around the heel area but 
nothing in the area of pain and discomfort indicated by the 
veteran.  Dr. P.M. noted that he would try accommodative 
padding to see if this alleviated the stress in the veteran's 
feet.

In August 2003, the veteran underwent a VA foot examination.  
At that time, the examiner noted that he had reviewed the 
veteran's claims file in conjunction with his examination.  
He noted that the veteran's service medical records showed a 
mention of bilateral pes planus on the separation 
examination, and that the entrance examination did not show 
any complaints concerning the feet.  Examination revealed 
that "This veteran does not have pes planus," but that he 
had moderately high arches with the left being higher than 
the right.  Following an examination, the examiner rendered a 
diagnosis of moderately high arches in both feet, left higher 
than right, with musculoligamentous strain and tendinitis in 
both feet secondary to the high arches.  An addendum issued 
the following day noted that x-rays had shown marked 
calcification along the left plantar aponeurosis and left 
tibia talar beak, which could represent subtalar membranous 
collection.  Clinical correlation was recommended.  The 
diagnosis remained the same.

In September 2004, the Board remanded this claim to the RO 
for additional development.  Specifically, the Board noted 
that recent post-service evidence indicated that the veteran 
did not have pes planus, which was the only foot disorder 
noted in service.  However, the most recent VA examination 
did not indicate whether any current foot disorder was 
related to the veteran's military service.  Also, the Board 
observed that in a July 2003 statement, the veteran reported 
that he had had a minor flatfoot condition prior to entering 
service, which he believed had been aggravated by his active 
duty service.  Thus, the Board instructed the RO to schedule 
the veteran for a new VA examination to determine the nature 
and severity of any current foot disorder present, and to 
obtain opinions as to whether such disorder preexisted 
service and was aggravated therein, or, if not, whether it 
was etiologically related to the pes planus diagnosis shown 
on the veteran's separation examination or otherwise related 
to his military service.

The veteran underwent the requested examination in November 
2004, at which time the examiner noted he had reviewed the 
veteran's claims file.  He noted that the veteran reported 
that his "foot problems began 20 years ago, and this was in 
the 1980s."  On examination, the examiner noted that "he 
does not have any evidence at all of pes planus."  Following 
an examination, the examiner rendered diagnoses of lateral 
pes cavus, left tibial talar break, and small muscle strain 
of both feet secondary to the pes cavus.

Following this report, the examiner stated that the veteran's 
service entrance examination did not note the presence of any 
preexisting foot condition, and thus "this veteran does not 
appear to have a preexisting foot condition."  He noted that 
this was consistent with the veteran's report that his foot 
pain began 20 years prior to the date of the current 
examination.

The examiner then offered the following medical opinion:

The Form 2507 [the RO's medical opinion 
request] goes on to state, "If a current 
foot disorder is determined by the 
examiner not to have preexisted the 
veteran's military service, (which 
appears to be in this case), it is 
requested to indicate whether it is at 
least as likely as not that the current 
foot disorder is related to the 
symptomatology shown during the veteran's 
separation examination or otherwise to 
his military service."  In this 
examiner's opinion, this cannot be 
answered.  One of the main reasons for 
this is that the veteran states that foot 
pains began 20 years ago, and the veteran 
has documentation in his discharge 
examination mentioning bilateral pes 
planus.  This veteran today does not have 
pes planus - - he actually has pes cavus 
which is high arches, and he certainly 
has foot pains due to high arches.  
Therefore, I cannot determine whether the 
1962 exit examination has an error on it, 
meaning the documented pes planus which 
could be mistaken for pes cavus.  This is 
unknown.  Therefore, it is unknown and 
would be complete speculation to 
determine whether this veteran's current 
foot disorder is related to his military 
career.  There are too many variables 
here.  First, the veteran's medical 
records indicate pes planus, and he 
certainly does NOT have pes planus.  He 
has pes cavus.  Second, he states foot 
pains only began 20 years ago.  
Therefore, there appears to be too much 
conflicting information, and any further 
comments would be sheer speculation.  It 
would be easy to say that there may have 
been an error in the documentation in the 
1962 timeframe where the exit examination 
says pes planus, which easily could have 
been pes cavus.  Again, this would be 
speculation to try to determine what was 
actually occurring at that timeframe.  
When I asked the veteran whether his feet 
were actually examined during that 
discharge physical, initially he said he 
could not remember, but then later on he 
said he had a very thorough examination 
on discharge.  Again, any comments would 
be speculation.

Following a review of the evidence detailed above, the Board 
finds that the veteran's claims file contains no competent 
medical evidence showing that the only foot disorder noted in 
service, the pes planus diagnosed at the time of the 
veteran's service discharge examination in 1962, is present 
today.  On the contrary, VA examiners in August 1003 and 
November 2004 both specifically indicated that the veteran 
did not have pes planus.  Similarly, the veteran's claims 
file contains no evidence showing that any current foot 
disorder, to include pes cavus, a left tibial talar beak, and 
a muscle strain of the feet/tendinitis secondary to pes 
cavus, was incurred in or aggravated by his active duty 
service, which ended some 41 years prior to the first post-
service diagnosis of a foot disorder.  The only opinion 
addressing the claimed connection between these disorders and 
the veteran's military service four decades earlier is the 
report of a VA examination in November 2004, in which the 
examiner stated that he could not provide a medical nexus 
opinion, as any such opinion would be "complete 
speculation," given the variables and inconsistencies 
present in this case.  In this regard, the Board finds that 
returning the claims file to this examiner with a new request 
that he provide an opinion is not warranted, as he has 
clearly stated that any medical opinion provided on the facts 
of this case would be "sheer speculation," and such 
opinions generally lack probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative). 

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
any of his current foot disorders is related to his active 
military service.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his foot disorders.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that his current foot 
disorders are related to his military service, to include the 
single diagnosis of pes planus in 1962, cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a bilateral foot disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt, as requested by the veteran and his 
attorney.  However, the Board finds that the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  In this case, there is simply no 
competent "positive" evidence, i.e., evidence which would 
tend to show that a current foot disorder was incurred in or 
aggravated by the veteran's military service, against which 
other evidence could be weighed.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, the Board finds no basis upon which 
service connection may be granted.


ORDER

Service connection for a bilateral foot disorder is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


